DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
While the preamble directs the claims to a computer program product, the claims nor the detailed description fails to define the product as anything more than a computer readable medium. Therefore, the computer program product is the computer readable medium and is interpreted as such.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor U.S. Patent No. 8,943,187.
Regarding claim 1, Saylor discloses computer implemented method for entry handling, the method comprising the steps of: - receiving, at a (key management) server, a request to allow a person with whom a first user is connected as a professional (column 4, lines 40-51) to operate a first electronic entry arrangement (450) associated with a first user (column 5, lines 51-61), the request comprising credentials (i.e., key conditions) for the first electronic entry arrangement (column 3, lines 9-19); acquiring, using the server and from a database arranged in networked communication with the server, predetermined access data for the first electronic entry arrangement, where the predetermined access data defines digitally implemented contracts (i.e., relationships) in advance formed between the first user and the person with whom a first user is connected (column 5, lines 20-27); determining, at the server, first access rights for the first electronic entry arrangement by comparing the credentials and the predetermined access data for the first electronic entry arrangement (column 7, lines 38-41); forming, at the server, a first access key for the first electronic entry arrangement based on the first access rights, and providing, using the server, the first access key to allow the contractor to operate the first electronic entry arrangement (column 19, lines 31-40).
Saylor however, fails to explicitly disclose the person with whom a first user is connected as a contractor.  One with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a known type of a limited number of professional relationships between two people is that of a user and a contractor.  A first user handling entry of a contractor would have yielded predictable results.
Regarding claim 2, Saylor discloses a method wherein the first access key is provided to a computing device associated with a contractor (column 7, line 62 through column 8, line 4 and column 8, lines 20-29).
Regarding claim 3, Saylor discloses a method wherein the step of providing comprises associating the first access key with the first electronic entry arrangement (column 19, lines 26-40).
Regarding claim 4, Saylor discloses a method wherein the server is arranged in networked communication with a user electronic device associated with the first user for receiving a request (column 19, 26-40).
	Regarding claim 5, Saylor discloses a method wherein the computing device associated with the contractor is a mobile electronic device (column 7, line 62 through column 8, line 4 and column 8, lines 20-29).
	Regarding claim 6, Saylor discloses a method wherein the request further comprises an operational time-frame and the step of forming the first access key comprises setting a validity time-frame, the validity time-frame being dependent on the operational time-frame (column 6, lines 19-28).
	Regarding claim 7, Saylor discloses a method wherein the first electronic entry arrangement is operated by a first entry provider and the first entry provider is arranged to receive and forward the predetermined access data from the user electronic device associated with the first user to the server (column 19, lines 49-57).
	Regarding claim 8, Saylor fails to explicitly disclose a contractor being associated with one of a plurality of contractor types.  One with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a one would associate a contractor with a limited number of types (e.g., plummer, electrician, etc.) and such an association would have yielded predictable results.
	Regarding claim 9, Saylor fails to explicitly disclose a method wherein the request comprises a user ID (i.e., data that identifies the recipient; column 21, lines 4-9).
	Regarding claim 10, Saylor fails to explicitly disclose wherein the predetermined access data for the first electronic entry arrangement is based on an electronically signed agreement between the first contractor and the first user.  However, one with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that it was well-known to initiate professional relationships by way of an electronically signed agreement.  It would have bee obvious to establish a professional relationship on a social media platform based on an electronically signed agreement since doing so would have yielded predictable results.
	Regarding claim 11, Saylor fails to explicitly disclose a method wherein the computing device associated with the contractor is adapted to provide the first access key to a computing device associated with a sub-contractor.  However, Saylor discloses authenticating a person accompanying the contractor/recipient of a first access key by entering data into the companion’s mobile phone or other electronic device for the purpose of enabling the first access key to allow entry of the in order to both the contractor/recipient and the companion (column 25, lines 17-58).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide in order to facilitate authentication of a companion and enhance security by avoiding transmission of sensitive personal information of the companion over the network.
Regarding claims 12-18 and 24, apparatus claims 12-18 and 24 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-11.  Therefore, apparatus claims 12-18 and 24 correspond to method claims 1-11, and are rejected for the same reasons of obviousness as used above.
Claim 25 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 2, 2022